FRONTIER COMMUNICATIONS CORPORATION FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:001-11001 FRONTIER COMMUNICATIONS CORPORATION (Exact name of registrant as specified in its charter) Delaware 06-0619596 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 3 High Ridge Park Stamford, Connecticut (Address of principal executive offices) (Zip Code) (203) 614-5600 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer xAccelerated filer oNon-accelerated filer oSmaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes NoX The number of shares outstanding of the registrant’s Common Stock as of October 29, 2010 was 993,874,000. FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES Index Page No. Part I.Financial Information (Unaudited) Item 1.Financial Statements Consolidated Balance Sheets as of September 30, 2010 and December 31, 2009 2 Consolidated Statements of Operations for the three and ninemonths ended September 30, 2010 and 2009 3 Consolidated Statements of Equity for the nine months ended September 30, 2009, the three months ended December 31, 2009 and the nine months ended September 30, 2010 4 Consolidated Statements of Comprehensive Income for the three and nine months ended September 30,2010 and 2009 4 Consolidated Statements of Cash Flows for the nine months ended September 30, 2010 and 2009 5 Notes to Consolidated Financial Statements 6 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3.Quantitative and Qualitative Disclosures about Market Risk 40 Item 4.Controls and Procedures 41 Part II.Other Information Item 1.Legal Proceedings 42 Item 1A.Risk Factors 42 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 6.Exhibits 44 Signature 45 1 Explanatory Note Effective July 1, 2010, Frontier’s scope of operations and balance sheet capitalization changed materially as a result of the completion of the Transaction, as described in Note 3 of the Notes to Consolidated Financial Statements.Historical financial and operating data presented for Frontier is not indicative of the future financial position or operating results for Frontier, andincludes the results of operations of the Acquired Business, as defined in Note 3 of the Notes to Consolidated Financial Statements, from the date of acquisition on July 1, 2010.The financial discussion represents an analysis of our results of operations on a historical basis for our Frontier operations as of and for the three and nine months ended September 30, 2010 and 2009, which includes the results of operations of the Acquired Business for just the three months ended September 30, 2010. PART I.FINANCIAL INFORMATION Item 1.Financial Statements FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS ($ in thousands) (Unaudited) September 30, 2010 December 31, 2009 ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, less allowances of $51,054 and $30,171, respectively Prepaid expenses Income taxes and other current assets Total current assets Restricted cash - Property, plant and equipment, net Goodwill Other intangibles, net Other assets Total assets $ $ LIABILITIES AND EQUITY Current liabilities: Long-term debt due within one year $ $ Accounts payable Other current liabilities Total current liabilities Deferred income taxes Other liabilities Long-term debt Equity: Shareholders' equity of Frontier: Common stock, $0.25 par value (1,750,000,000 and 600,000,000 authorized shares, respectively, 993,883,000 and 312,328,000 outstanding, respectively, and 1,027,986,000 and 349,456,000 issued, respectively, at September 30, 2010 and December 31, 2009) Additional paid-in capital Retained earnings Accumulated other comprehensive loss, net of tax ) ) Treasury stock ) ) Total shareholders' equity of Frontier Noncontrolling interest in a partnership Total equity Total liabilities and equity $ $ The accompanying Notes are an integral part of these Consolidated Financial Statements. 2 PART I.FINANCIAL INFORMATION (Continued) FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 ($ in thousands, except for per-share amounts) (Unaudited) For the three months ended For the nine months ended September 30, September 30, Revenue $ Operating expenses: Network access expenses Other operating expenses Depreciation and amortization Acquisition and integration costs Total operating expenses Operating income Investment income Other income, net Interest expense Income before income taxes Income tax expense Net income Less: Income attributable to the noncontrolling interest in a partnership Net income attributable to commonshareholders of Frontier $ Basic and diluted net income per commonshare attributable to common shareholders of Frontier $ The accompanying Notes are an integral part of these Consolidated Financial Statements. 3 PART I.FINANCIAL INFORMATION (Continued) FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF EQUITY FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2009, THE THREE MONTHS ENDED DECEMBER 31, 2, 2010 ($ and shares in thousands, except for per-share amounts) (Unaudited) Frontier Shareholders Accumulated Additional Other Common Stock Paid-In Retained Comprehensive Treasury Stock Noncontrolling Total Shares Amount Capital Earnings Loss Shares Amount Interest Equity Balance January 1, 2009 $ ) ) $ ) $ $ Stock plans - - ) - - - Dividends on common stock - - ) ) - ) Net income - Other comprehensive income, netof tax - Distributions - ) ) Balance September 30, 2009 ) ) ) Stock plans - 1 83 - Dividends on common stock - - - ) - ) Net income - Other comprehensive loss, net of tax - ) - - - ) Balance December 31, 2009 ) ) ) Acquisition of Spinco - Stock plans - - ) - - - Dividends on common stock - - ) ) - ) Net income - Other comprehensive income, net of tax - Distributions - ) ) Balance September 30, 2010 $ ) ) $ ) $ $ CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 ($ in thousands) (Unaudited) For the three months ended September 30, For the nine months ended September 30, Net income $ Other comprehensive income (loss), net of tax Comprehensive income Less:Comprehensive income attributable to the noncontrollinginterest in a partnership Comprehensive income attributable tothe common shareholders of Frontier $ The accompanying Notes are an integral part of these Consolidated Financial Statements. 4 PART I.FINANCIAL INFORMATION (Continued) FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 ($ in thousands) (Unaudited) Cash flows provided by (used in) operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization expense Stock based compensation expense Pension/OPEB costs Gain on extinguishment of debt - ) Other non-cash adjustments Deferred income taxes Change in accounts receivable ) Change in accounts payable and other liabilities ) Change in prepaid expenses, income taxes and other current assets ) Net cash provided by operating activities Cash flows provided from (used by) investing activities: Cash transferred to escrow ) - Capital expenditures - Business operations ) ) Capital expenditures - Integration activities ) ) Cash paid for Spinco acquisition, net ) - Other assets purchased and distributions received, net ) Net cash used by investing activities ) ) Cash flows provided from (used by) financing activities: Long-term debt borrowings - Long-term debt payments ) ) Financing costs paid ) ) Issuance of common stock - Dividends paid ) ) Repayment of customer advances for construction anddistributions to noncontrolling interests ) ) Net cash used by financing activities ) ) Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at January 1, Cash and cash equivalents at September 30, $ $ Supplemental cash flow information: Cash paid during the period for: Interest $ $ Income taxes $ $ Non-cash investing and financing activities: Shares issued for Spinco acquisition $ $
